Exhibit 10.2

 

SENIOR CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(iii) AND 15(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

THIS NOTE AND ALL OTHER TRANSACTION DOCUMENTS AND ALL INDEBTEDNESS, OBLIGATIONS
AND LIABILITIES OF THE COMPANY (AND ITS SUCCESSORS AND SUBSIDIARIES) TO THE
HOLDER AND ITS SUCCESSORS AND ASSIGNS HEREUNDER AND THEREUNDER ARE SUBJECT TO
THE PROVISIONS OF THE LOAN AGREEMENT (AS DEFINED IN SECTION 28 OF THIS NOTE),
THE 3 EXISTING NOTES (AS DEFINED IN THE LOAN AGREEMENT) AND THE OTHER DOCUMENTS
(AS DEFINED IN THE LOAN AGREEMENT). A COPY OF THE LOAN AGREEMENT, THE 3 EXISTING
NOTES AND THE OTHER DOCUMENTS ARE AVAILABLE BY WRITTEN REQUEST TO THE COMPANY.

 

InterCloud Systems, Inc.

 

Senior Convertible Note

 

Issuance Date:  November 12, 2015 Original Principal Amount: U.S. $525,000

 

FOR VALUE RECEIVED, InterCloud Systems, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to Dominion Capital LLC or registered assigns
(the “Holder”) in cash and/or in shares of Common Stock (as defined below) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon the
Maturity Date, acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof). This Senior Convertible Note (including
all Senior Convertible Note issued in exchange, transfer or replacement hereof,
this “Note”) is one of an issue of Senior Convertible Note issued pursuant to
the Securities Purchase Agreement on the Closing Date (collectively, the “Notes”
and such other Senior Convertible Note, the “Other Notes”). Certain capitalized
terms used herein are defined in Section 27.

 



 1 

 

   

(1) PAYMENTS OF PRINCIPAL; PREPAYMENT. The Company acknowledges and agrees that
this Note was issued at an original issue discount.1 On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined in Section 21(b)) on such Principal and Interest. The “Maturity Date”
shall be November 12, 2016. Other than as specifically permitted by this Note,
the Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if
any.

 

(2) INTEREST. Interest on this Note shall commence accruing on the Issuance Date
at the Interest Rate and shall be computed on the basis of a 360-day year and
twelve 30-day months and shall be payable in arrears on the Maturity Date.
Notwithstanding the foregoing, one (1) year of Interest on this Note is
guaranteed. Interest shall be payable on the Maturity Date or, if such date
falls on a Holiday, the next day that is not a Holiday, to the record holder of
this Note on the Maturity Date in cash by wire transfer of immediately available
funds pursuant to wire instructions provided by the Holder in writing to the
Company. Prior to the payment of Interest on the Maturity Date, Interest on this
Note shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount (as defined in Section 3(b)(i)) on each (i)
Conversion Date (as defined in Section 3(c)(i)) in accordance with Section
3(c)(i) and/or (ii) Redemption Date. From and after the occurrence and during
the continuance of an Event of Default, the Interest Rate shall be increased to
eighteen percent (18.0%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided, that the Interest
as calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default; provided, further, that for the purpose of this
Section 2, such Event of Default shall not be deemed cured unless and until any
accrued and unpaid Interest shall be paid to the Holder, including, without
limitation, Interest accrued at the increased rate of eighteen percent (18.0%).

 

(3) CONVERSION OF NOTES. At any time or times after the Issuance Date, this Note
shall be convertible into shares of Common Stock on the terms and conditions set
forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

 

(b) Conversion Price.

 

(i) The conversion price shall be the Conversion Price (as defined below)
(subject to equitable adjustments for stock splits, stock dividends or rights
offerings by the Borrower relating to the Borrower’s securities or the
securities of any subsidiary of the Borrower, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
“Conversion Price” shall mean a price equal to $1.75 per share of Common Stock
(or as adjusted herein).

 



 



1 5% OID.

 

 2 

 

 

(ii) Reserved.

 

(iii) Amortization Payments. Starting on the six (6) month anniversary of the
Issuance Date and continuing during each of the following six (6) successive
months thereafter (each, an “Amortization Payment Date”), the Holder shall on a
bi-weekly basis redeem one-twelfth (1/12) of the face amount of this Note and
guaranteed interest (each, an “Amortization Payment”). Each Amortization Payment
shall, at the option of the Company, be made in cash or, subject to the Company
complying with the Equity Conditions (as defined below) be made in Common Stock
pursuant to the Amortization Conversion Rate (as defined below). If paid in
cash, on the date such Amortization Payment is made, the Company shall also
issue to Holder a number of shares of Common Stock equal to 5% of such cash
Amortization Payment, with such Common Stock being valued at the VWAP of the
Common Stock on the second Trading Day prior to the date such Amortization
Payment is made. The “Amortization Conversion Rate” shall be equal to the lower
of (x) $1.75 and (y) 25% discount to lowest VWAP in the prior three (3) Trading
Days (as defined below). “Trading Day” shall mean any day on which the Common
Stock is traded for any period on the NASDAQ Capital Market or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. “Equity Conditions” shall mean, during the period in question, (a)
the Company shall have duly honored all previous conversions and redemptions
pursuant to this Note, if any, (b) the Company shall have paid all liquidated
damages and other amounts owing to the Holder in respect of this Note, (c) the
Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed or quoted for trading on such
Trading Market (and the Company believes, in good faith, that trading of the
Common Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (d) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares then issuable pursuant to the Transaction Documents, (e) there is no
existing Event of Default and no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (f) the issuance
of the shares in question to the Holder would not violate the limitations set
forth in Section 3(d) herein, (g) there has been no public announcement of a
pending or proposed Fundamental Transaction or Change of Control Transaction
that has not been consummated, (h) the applicable Holder is not in possession of
any information provided by the Company that constitutes, or may constitute,
material non-public information, (i) the Company meets the current public
information requirements under Rule 144 and the Holder is able to sell its
shares of Common Stock (issued upon conversion of this Note) pursuant to Rule
144, (j) the Common Stock has traded for ten (10) consecutive Trading Days with
an average daily trading volume of no less than 100,000 shares per day, and (k)
the closing price of the Common Stock has not been less than $1.00 per share for
ten (10) consecutive Trading Days.

 



 3 

 

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
5:30 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), but without delaying the
Company’s requirement to deliver shares of Common Stock on the applicable Share
Delivery Date (as defined below, surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Business Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or electronic mail a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Company shall (x) provided that the Transfer
Agent is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal At Custodian system and
the Company is able to provide unlegended shares hereunder in accordance with
the provisions of Section 2(g) of the Securities Purchase Agreement or (y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or is not able to provide unlegended shares hereunder in
accordance with the provisions of Section 2(g) of the Securities Purchase
Agreement, issue and deliver to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled. If
this Note is physically surrendered for conversion as required by Section
3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder a new Note (in accordance with Section 15(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date, irrespective of the date such shares of
Common Stock are credited to the Holder’s account with DTC or the date of
delivery of the certificates evidencing such shares of Common Stock, as the case
may be.

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail on or prior
to the Share Delivery Date to issue and deliver a certificate to the Holder, if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or credit the Holder’s balance account with DTC, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion of any Conversion Amount (a “Conversion
Failure”), then the Holder, upon written notice to the Company, may void its
Conversion Notice with respect to, and retain or have returned, as the case may
be, any portion of this Note that has not been converted pursuant to such
Conversion Notice; provided that the voiding of a Conversion Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 3(c)(ii) or otherwise. In
addition to the foregoing, if the Company shall fail on or prior to the Share
Delivery Date to issue and deliver a certificate to the Holder, if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, or credit the Holder’s balance account with DTC, if the Transfer Agent
is participating in the DTC Fast Automated Securities Transfer Program, for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion of any Conversion Amount or on any date of the Company’s
obligation to deliver shares of Common Stock as contemplated pursuant to clause
(y) below, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Common Stock to deliver in satisfaction of a
sale by the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Holder’s request and in the Holder’s
discretion, either (x) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue and deliver such
certificate or credit the Holder’s balance account with DTC for the shares of
Common Stock to which the Holder is entitled upon the Holder’s conversion of the
applicable Conversion Amount shall terminate, or (y) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit the Holder’s balance account with DTC for
such shares of Common Stock and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the Conversion Date.

 



 4 

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the “Registered Notes”). The entries in the Register shall
be conclusive and binding for all purposes absent manifest error. The Company
and the holders of the Notes shall treat each Person whose name is recorded in
the Register as the owner of a Note for all purposes, including, without
limitation, the right to receive payments of Principal and Interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register. Upon its receipt of a request to assign or sell all or
part of any Registered Note by the Holder, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate Principal amount as the Principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 14. Notwithstanding anything to the contrary in this Section
3(c)(iii), the Holder may assign any Note or any portion thereof to an Affiliate
of such Holder or a Related Fund of such Holder without delivering a request to
assign or sell such Note to the Company and the recordation of such assignment
or sale in the Register (a “Related Party Assignment”); provided, that (x) the
Company may continue to deal solely with such assigning or selling Holder unless
and until such Holder has delivered a request to assign or sell such Note or
portion thereof to the Company for recordation in the Register; (y) the failure
of such assigning or selling Holder to deliver a request to assign or sell such
Note or portion thereof to the Company shall not affect the legality, validity,
or binding effect of such assignment or sale and (z) such assigning or selling
Holder shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register (the “Related Party Register”) comparable to the
Register on behalf of the Company, and any such assignment or sale shall be
effective upon recordation of such assignment or sale in the Related Party
Register. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges, if any,
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

  

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from this Note and one or more holder of Other Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of this Note and the Other Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from the Holder and each holder of Other
Notes electing to have this Note or the Other Notes converted on such date a pro
rata amount of such holder’s portion of the Note and its Other Notes submitted
for conversion based on the Principal amount of this Note and the Other Notes
submitted for conversion on such date by such holder relative to the aggregate
Principal amount of this Note and all Other Notes submitted for conversion on
such date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 20.

 



 5 

 

 

(d) Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the conversion of any portion of this Note,
and the Holder shall not have the right to convert any portion of this Note
pursuant to the terms and conditions of this Note and any such conversion shall
be null and void and treated as if never made, to the extent that after giving
effect to such conversion, the Holder together with the other Attribution
Parties collectively would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (i) conversion of the remaining, nonconverted
portion of this Note beneficially owned by the Holder or any of the other
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including the Other Notes) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 3(d). For purposes of this Section
3(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act. For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the conversion of the Note
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (i) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (ii) a more
recent public announcement by the Company or (iii) any other written notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding (the “Reported Outstanding Share Number”). If the Company
receives a Conversion Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall notify the Holder in writing of the number of shares
of Common Stock then outstanding and, to the extent that such Conversion Notice
would otherwise cause the Holder’s beneficial ownership, as determined pursuant
to this Section 3(d), to exceed the Maximum Percentage, the Holder must notify
the Company of a reduced number of shares of Common Stock to be purchased
pursuant to such Conversion Notice. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within one (1) Trading Day
confirm orally and in writing or by electronic mail to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon conversion of this Note results in the Holder and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Common
Stock (as determined under Section 13(d) of the Exchange Act), the number of
shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Maximum Percentage (the “Excess
Shares”) shall be deemed null and void and shall be cancelled ab initio, and the
Holder shall not have the power to vote or to transfer the Excess Shares. Upon
delivery of a written notice to the Company, the Holder may from time to time
increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Maximum Percentage will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Holder and the other
Attribution Parties and not to any other holder of Notes that is not an
Attribution Party of the Holder. For purposes of clarity, the shares of Common
Stock issuable pursuant to the terms of this Note in excess of the Maximum
Percentage shall not be deemed to be beneficially owned by the Holder for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 



 6 

 

 

(4) RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) (A) the suspension of the Common Stock from trading on an Eligible Market
for a period of three (3) consecutive Trading Days or for more than an aggregate
of fifteen (15) Trading Days in any 365-day period or (B) the failure of the
Common Stock to be listed on an Eligible Market;

 

(ii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within three (3) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to the Holder or
any holder of the Other Notes, including by way of public announcement or
through any of its agents, at any time, of its intention not to comply with a
request for conversion of this Note or any Other Notes into shares of Common
Stock that is tendered in accordance with the provisions of this Note or the
Other Notes, other than pursuant to Section 3(d) (and analogous provisions under
the Other Notes);

 

(iii) at any time following the third (3rd) consecutive Business Day that the
Holder’s Authorized Share Allocation (as defined in Section 9(a)) is less than
the sum of the number of shares of Common Stock that the Holder would be
entitled to receive upon a conversion of the full Conversion Amount of this Note
(without regard to any limitations on conversion set forth in Section 3(d) or
otherwise); 

 

(iv) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note or any
other Transaction Document or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least an aggregate of three (3)
Business Days;

 

(v) an event of default is declared under, redemption of or acceleration prior
to maturity of any Indebtedness of the Company or any of its Subsidiaries other
than with respect to this Note or any Other Notes in excess of $200,000 of
principal amount of unsecured Indebtedness;

 

(vi) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 



 7 

 

 

(viii) a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $1,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;

 

(ix) other than as specifically set forth in another clause of this Section
4(a), the Company or any of its Subsidiaries breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least an aggregate of five (5) Business Days;

 

(x) any breach or failure in any respect to comply with Section 12 of this Note;

 

(xi) any material damage to, or loss, theft or destruction of, a material amount
of property of the Company, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Company or any Subsidiary, if any such event or circumstance
could reasonably be expected to have a Material Adverse Effect (as defined in
the Securities Purchase Agreement);

 

(xii) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company as to whether any Event of Default has
occurred;

 

(xiii) the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days or the transfer of shares
of Common Stock through the Depository Trust Company System is no longer
available; or

 

(xiv) the Company shall fail to deliver certificates to a Holder prior to 4:00
PM New York time on the third Trading Day after a Conversion Date pursuant to
Section 4(d) or the Company shall provide notice to the Holder, including by way
of public announcement, of the Company’s intention to not honor requests for
conversions of any Notes in accordance with the terms hereof; or

 

(xv) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

 



 8 

 

 

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the greater of (x) 125% of the
Conversion Amount being redeemed and (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the date the Holder delivers the Event of Default Redemption Notice, by (II) the
lowest Conversion Price in effect during such period (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 10. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4, but subject to Section 3(d), until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. The parties hereto agree that in the
event of the Company’s redemption of any portion of the Note under this Section
4(b), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any Event of Default redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 

(c) Notwithstanding any other provision in this Note, in addition to any other
rights and remedies available to the Holder in an Event of Default, the
Conversion Price in effect on any Conversion Date shall be equal to 65% of the
lowest VWAP in the prior five (5) Trading Days to each Conversion Notice while
in default.

 



 9 

 

 

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements, if so requested by the Holder, to deliver to each holder
of Notes in exchange for such Notes a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Notes, including, without limitation, having a principal amount and interest
rate equal to the Principal amounts and the Interest Rates of the Notes then
outstanding held by such holder, having similar conversion rights and having
similar ranking to the Notes, and satisfactory to the Required Holders. Any
security issuable or potentially issuable to the Holder pursuant to the terms of
this Note on the consummation of a Fundamental Transaction shall be registered
and freely tradable by the Holder without any restriction or limitation or the
requirement to be subject to any holding period pursuant to any applicable
securities laws. No later than (i) thirty (30) days prior to the occurrence or
consummation of any Fundamental Transaction or (ii) if later, the first Trading
Day following the date the Company first becomes aware of the occurrence or
potential occurrence of a Fundamental Transaction, the Company shall deliver
written notice thereof via facsimile or electronic mail and overnight courier to
the Holder. Upon the occurrence or consummation of any Fundamental Transaction,
and it shall be a required condition to the occurrence or consummation of any
Fundamental Transaction that, the Company and the Successor Entity or Successor
Entities, jointly and severally, shall succeed to, and the Company shall cause
any Successor Entity or Successor Entities to jointly and severally succeed to,
and be added to the term “Company” under this Note (so that from and after the
date of such Fundamental Transaction, each and every provision of this Note
referring to the “Company” shall refer instead to each of the Company and the
Successor Entity or Successor Entities, jointly and severally), and the Company
and the Successor Entity or Successor Entities, jointly and severally, may
exercise every right and power of the Company prior thereto and shall assume all
of the obligations of the Company prior thereto under this Note with the same
effect as if the Company and such Successor Entity or Successor Entities,
jointly and severally, had been named as the Company in this Note, and, solely
at the request of the Holder, if the Successor Entity and/or Successor Entities
is a publicly traded corporation whose common capital stock is quoted on or
listed for trading on an Eligible Market, shall deliver (in addition to and
without limiting any right under this Note) to the Holder in exchange for this
Note a security of the Successor Entity and/or Successor Entities evidenced by a
written instrument substantially similar in form and substance to this Note and
convertible for a corresponding number of shares of capital stock of the
Successor Entity and/or Successor Entities (the “Successor Capital Stock”)
equivalent (as set forth below) to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction (such
corresponding number of shares of Successor Capital Stock to be delivered to the
Holder shall equal the greater of (I) the quotient of (A) the aggregate dollar
value of all consideration (including cash consideration and any consideration
other than cash (“Non-Cash Consideration”), in such Fundamental Transaction, as
such values are set forth in any definitive agreement for the Fundamental
Transaction that has been executed at the time of the first public announcement
of the Fundamental Transaction or, if no such value is determinable from such
definitive agreement, as determined in accordance with Section 20 with the term
“Non-Cash Consideration” being substituted for the term “Conversion Price”) that
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction, had this Note been
converted immediately prior to such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note) (the “Aggregate Consideration”) divided by (B) the per share Closing
Sale Price of such corresponding Successor Capital Stock on the Trading Day
immediately prior to the consummation or occurrence of the Fundamental
Transaction and (II) the product of (A) the quotient obtained by diving (x) the
Aggregate Consideration, by (y) the Closing Sale Price of the Common Stock on
the Trading Day immediately prior to the consummation or occurrence of the
Fundamental Transaction and (B) the highest exchange ratio pursuant to which any
stockholder of the Company may exchange Common Stock for Successor Capital
Stock) (provided, however, to the extent that the Holder’s right to receive any
such shares of publicly traded common stock (or their equivalent) of the
Successor Entity would result in the Holder and its other Attribution Parties
exceeding the Maximum Percentage, if applicable, then the Holder shall not be
entitled to receive such shares to such extent (and shall not be entitled to
beneficial ownership of such shares of publicly traded common stock (or their
equivalent) of the Successor Entity as a result of such consideration to such
extent) and the portion of such shares shall be held in abeyance for the Holder
until such time or times, as its right thereto would not result in the Holder
and its other Attribution Parties exceeding the Maximum Percentage, at which
time or times the Holder shall be delivered such shares to the extent as if
there had been no such limitation), and such security shall be satisfactory to
the Holder, and with an identical conversion price to the Conversion Price
hereunder (such adjustments to the number of shares of capital stock and such
conversion price being for the purpose of protecting after the consummation or
occurrence of such Fundamental Transaction the economic value of this Note that
was in effect immediately prior to the consummation or occurrence of such
Fundamental Transaction, as elected by the Holder solely at its option). Upon
occurrence or consummation of the Fundamental Transaction, and it shall be a
required condition to the occurrence or consummation of such Fundamental
Transaction that, the Company and the Successor Entity or Successor Entities
shall deliver to the Holder confirmation that there shall be issued upon
conversion of this Note at any time after the occurrence or consummation of the
Fundamental Transaction, as elected by the Holder solely at its option, shares
of Common Stock, Successor Capital Stock or, in lieu of the shares of Common
Stock or Successor Capital Stock (or other securities, cash, assets or other
property purchasable upon the conversion of this Note prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), which for purposes of clarification may continue to be shares of Common
Stock, if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction, had
this Note been converted immediately prior to such Fundamental Transaction or
the record, eligibility or other determination date for the event resulting in
such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note. The provisions of this Section 5(a) shall apply similarly and equally to
successive Fundamental Transactions.

 



 10 

 

 

(b) Redemption Right. No sooner than twenty-five (25) days nor later than twenty
(20) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile or electronic mail and overnight courier to the
Holder (a “Change of Control Notice”). At any time during the period beginning
on the earlier to occur of (x) any oral or written agreement by the Company or
any of its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder’s receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greater of (x) 125% of the Conversion
Amount being redeemed and (y) the product of (A) the Conversion Amount being
redeemed and (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (x) the consummation of the Change
of Control and (y) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice, by (II)
the lowest Conversion Price in effect during such period (the “Change of Control
Redemption Price”). Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 10 and shall have priority to payments
to stockholders in connection with a Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(b) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3. The parties hereto agree
that in the event of the Company’s redemption of any portion of the Note under
this Section 5(b), the Holder’s damages would be uncertain and difficult to
estimate because of the parties’ inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Change of Control redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

 



 11 

 

 

(6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

 

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property, options, evidence of Indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (the “Distributions”), then the
Holder will be entitled to such Distributions as if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for such Distribution or, if no such record is taken, the date as of which
the record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such rights (and any rights under this Section 6(a) on such
initial rights or on any subsequent such rights to be held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Holder until such time or
times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right to be
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the occurrence or consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities, cash, assets or other property with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to ensure that, and any applicable Successor Entity
or Successor Entities shall ensure that, and it shall be a required condition to
the occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon conversion of this Note at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the conversion of this Note prior to such Corporate Event (but
not in lieu of such items still issuable under Sections 6(a) and 6(b), which
shall continue to be receivable on the Common Stock or on such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock), such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights and any shares of Common Stock) which the Holder
would have been entitled to receive upon the occurrence or consummation of such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event, had this Note been converted
immediately prior to such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event (without
regard to any limitations on conversion of this Note). Provision made pursuant
to the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section 6 shall apply similarly and
equally to successive Corporate Events.

 



 12 

 

 

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

(b) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

(8) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

(9) RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock for each of
this Note and the Other Notes equal to 100% of the Conversion Rate with respect
to the Conversion Amount of each such Note as of the Issuance Date. So long as
any of this Note and the Other Notes are outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note and the Other Notes, the number of shares of Common Stock specified
above in this Section 9(a) as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding; provided, that at no time shall
the number of shares of Common Stock so reserved be less than the number of
shares required to be reserved pursuant hereto (in each case, without regard to
any limitations on conversions) (the “Required Reserve Amount”). The initial
number of shares of Common Stock reserved for conversions of this Note and the
Other Notes and each increase in the number of shares so reserved shall be
allocated pro rata among the Holder and the holders of the Other Notes based on
the Principal amount of this Note and the Other Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer this
Note or any of such holder’s Other Notes, each transferee shall be allocated a
pro rata portion of such holder’s Authorized Share Allocation. Any shares of
Common Stock reserved and allocated to any Person which ceases to hold any Notes
shall be allocated to the Holder and the remaining holders of Other Notes, pro
rata based on the Principal amount of this Note and the Other Notes then held by
such holders.

 



 13 

 

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall either (x) obtain the written consent of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock and provide each stockholder with an information statement with
respect thereto or (y) hold a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock. In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.
Notwithstanding the foregoing, if during any such time of an Authorized Share
Failure, the Company is able to obtain the written consent of a majority of the
shares of its issued and outstanding Common Stock to approve the increase in the
number of authorized shares of Common Stock, the Company may satisfy this
obligation by obtaining such consent and submitting for filing with the SEC an
Information Statement on Schedule 14A or Schedule 14C, as applicable.

 

(10) REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within three (3) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). The Company shall pay the applicable
Redemption Price to the Holder in cash by wire transfer of immediately available
funds pursuant to wire instructions provided by the holder in writing to the
Company on the applicable due date. In the event of a redemption of less than
all of the Conversion Amount of this Note, the Company shall promptly cause to
be issued and delivered to the Holder a new Note (in accordance with Section
15(d)) representing the outstanding Principal which has not been redeemed and
any accrued Interest on such Principal which shall be calculated as if no
Redemption Notice has been delivered. In the event that the Company does not pay
the applicable Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Conversion Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 15(d)) to the Holder representing such Conversion Amount
to be redeemed and (z) the Conversion Price of this Note or such new Notes shall
be adjusted to the lesser of (A) the Conversion Price as in effect on the date
on which the applicable Redemption Notice is voided and (B) the lowest Closing
Bid Price of the Common Stock during the period beginning on and including the
date on which the applicable Redemption Notice is delivered to the Company and
ending on and including the date on which the applicable Redemption Notice is
voided. The Holder’s delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.

 



 14 

 

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) or pursuant to equivalent provisions set forth
in the Other Notes (each, an “Other Redemption Notice”), the Company shall
immediately, but no later than one (1) Business Day of its receipt thereof,
forward to the Holder by facsimile or electronic mail a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company’s receipt of the
Holder’s Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from the Holder and each holder of the Other Notes (including the
Holder) based on the Principal amount of this Note and the Other Notes submitted
for redemption pursuant to such Redemption Notice and such Other Redemption
Notices received by the Company during such seven (7) Business Day period.

 

(c) Insufficient Assets. If upon a Redemption Date, the assets of the Company
are insufficient to pay the applicable Redemption Price, the Company shall (i)
take all appropriate action reasonably within its means to maximize the assets
available for paying the applicable Redemption Price, (ii) redeem out of all
such assets available therefor on the applicable Redemption Date the maximum
possible Conversion Amount that it can redeem on such date, pro rata among the
Holder and the holders of the Other Notes to be redeemed in proportion to the
aggregate Principal amount of this Note and the Other Notes outstanding on the
applicable Redemption Date and (iii) following the applicable Redemption Date,
at any time and from time to time when additional assets of the Company become
available to redeem the remaining Conversion Amount of this Note and the Other
Notes, the Company shall use such assets, at the end of the then current fiscal
quarter, to redeem the balance of such Conversion Amount of this Note and the
Other Notes, or such portion thereof for which assets are then available, on the
basis set forth above at the applicable Redemption Price, and such assets will
not be used prior to the end of such fiscal quarter for any other purpose.
Interest on the Principal amount of this Note and the Other Notes that have not
been redeemed shall continue to accrue until such time as the Company redeems
this Note and the Other Notes. The Company shall pay to the Holder the
applicable Redemption Price without regard to the legal availability of funds
unless expressly prohibited by applicable law or unless the payment of the
applicable Redemption Price could reasonably be expected to result in personal
liability to the directors of the Company (it being understood that the Company
shall not claim as a defense to the obligation to redeem that it does not have
“funds legally available” as argued in SV Investment Partners, LLC v.
Though/Works, Inc. 7 A.3d 973 (Del. Ch. 2010)).

 

(11) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

 



 15 

 

 

(12) COVENANTS.

 

(a) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

 

(b) Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, redeem or repurchase its Equity Interest, or permit
any Subsidiary to redeem or repurchase its Equity Interests (except on a pro
rata basis among all holders thereof) or declare or pay any cash dividend or
distribution on any Equity Interest of the Company or of its Subsidiaries
without in each case the prior express written consent of the Required Holders.

 

(c) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in the Company’s most recent Annual Report filed on Form 10-K with the SEC. The
Company shall not modify its corporate structure or purpose.

 

(d) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(e) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

(f) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(g) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof.

 

(13) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment or waiver of
any provision to this Note or any of the Other Notes. Any change, amendment or
waiver by the Company and the Required Holders shall be binding on the Holder of
this Note and all holders of the Other Notes.

 



 16 

 

 

(14) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.

 

(15) REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 15(d) and subject
to Section 3(c)(iii)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 15(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 15(d) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 15(a) or Section 15(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.

 



 17 

 

 

(16) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion, redemption and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(17) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

(18) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the purchasers of the Notes pursuant to the Securities
Purchase Agreement (the “Purchasers”) and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

(19) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

(20) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price or the Closing Sale Price or the arithmetic calculation of the
Conversion Rate, the Conversion Price or any Redemption Price, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile or
electronic mail within one (1) Business Day of receipt, or deemed receipt, of
the Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Business
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within one (1) Business Day submit via
facsimile or electronic mail (a) the disputed determination of the Closing Bid
Price or the Closing Sale Price to an independent, reputable investment bank
selected by the Holder and approved by the Company, such approval not to be
unreasonably withheld, conditioned or delayed, or (b) the disputed arithmetic
calculation of the Conversion Rate, Conversion Price or any Redemption Price to
an independent, outside accountant, selected by the Holder and approved by the
Company, such approval not to be unreasonably withheld, conditioned or delayed.
The Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five (5)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 



 18 

 

 

(21) NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company shall give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day. Any
amount of Principal or other amounts due under the Transaction Documents which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
twenty-two percent 22.0%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

(22) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

(23) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

(24) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address set forth in
Section 9(f) of the Securities Purchase Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Nothing contained herein shall be deemed
or operate to preclude the Holder from bringing suit or taking other legal
action against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 



 19 

 

 

(25) SEVERABILITY . If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(26) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

(27) RESERVED.

 

(28) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(b) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

 



 20 

 

 

(c) “Bloomberg” means Bloomberg Financial Markets.

 

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(e) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 

(f) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 20. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

(g) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(h) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(i) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 



 21 

 

 

(j) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(k) “Designee” means Dominion Capital LLC.

 

(l) “Eligible Market” means the Principal Market, The New York Stock Exchange,
The NASDAQ Global Market, The NASDAQ Global Select Market or the NYSE MKT.

 

(m) “Equity Interests” means (a) all shares of capital stock (whether
denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby such Subject Entities,
individually or in the aggregate, acquire, either (x) at least 50% of the
outstanding shares of Common Stock, (y) at least 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, or (v) reorganize, recapitalize or reclassify its Common Stock,
(B) that the Company shall, directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 



 22 

 

 

(p) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(q) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

(r) “Holiday” means a day other than a Business Day or on which trading does not
take place on the Principal Market.

 

(s) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage, deed
of trust, lien, pledge, charge, security interest or other encumbrance of any
nature whatsoever in or upon any property or assets (including accounts and
contract rights) with respect to any asset or property owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

(t) “Interest Rate” means 12.0% per annum, subject to adjustment as set forth in
Section 2.

 

(u) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(v) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on an Eligible Market (or, if
so elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Required Holders or in the absence of such designation,
such Person or such entity with the largest public market capitalization as of
the date of consummation of the Fundamental Transaction.

 



 23 

 

 

(w) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(x) “Principal Market” means The NASDAQ Capital Market.

 

(y) “Redemption Dates” means, collectively, the Event of Default Redemption
Dates and the Change of Control Redemption Dates, each of the foregoing,
individually, a Redemption Date.

 

(z) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices and the Change of Control Redemption Notices, each of the foregoing,
individually, a Redemption Notice.

 

(aa) “Redemption Prices” means, collectively, the Event of Default Redemption
Prices and the Change of Control Redemption Prices, each of the foregoing,
individually, a Redemption Price.

 

(bb) “Related Fund” means, with respect to any Person, a fund or account managed
by such Person or an Affiliate of such Person.

 

(cc) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding and
shall include the Designee so long as the Designee or any of its Affiliates
holds any Notes.

 

(dd) “SEC” means the United States Securities and Exchange Commission.

 

(ee) “Securities Act” means the Securities Act of 1933, as amended.

 

(ff) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
Purchasers of the Notes pursuant to which the Company issued the Notes.

 

(gg) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(hh) “Subscription Date” means November 12, 2015.

 

(ii) “Subsidiary” has the meaning ascribed to such term in the Securities
Purchase Agreement.

 

(jj) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Required Holders, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Required Holders, the Company or the Parent Entity) with
which such Fundamental Transaction shall have been entered into.

 

(kk) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that in circumstances where “Trading Day” is used (i) in connection with
determining a Closing Bid Price, Closing Sale Price or any other pricing
provisions, including, without limitation, the determination of any pricing
period and (ii) in any other context provided such day is the last day of a
period of time expressed in Trading Days, “Trading Day” shall not include any
day on which the Common Stock trades on exchanges and markets for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchanges or markets (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).

 



 24 

 

 

(ll) “Transaction Document” has the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(mm) “VWAP” means, for or as of any date, the dollar volume-weighted average
price for such security on the Principal Market (or, if the Principal Market is
not the principal trading market for such security, then on the principal
securities exchange or securities market on which such security is then traded)
during the period beginning at 9:30:01 a.m., New York time, and ending at
4:00:00 p.m., New York time, as reported by Bloomberg through its “HP” function
(set to weighted average) or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination, recapitalization or
other similar transaction during such period. 

 

(29) SUBORDINATION, ETC. The Holder hereby agrees and acknowledges for itself
and its successors and assigns, that notwithstanding anything to the contrary
provided herein or elsewhere, this Note, the Securities Purchase Agreement and
all other Transaction Documents and all Indebtedness, liabilities and other
obligations hereunder and thereunder of the Borrower (as defined in the Waiver,
as defined below), to the Holder are subject to the provisions of (except to the
extent expressly waived pursuant to Section 2 of the Ratification, Waiver and
Acknowledgement dated November 6, 2015 (the “Waiver”) by and between the
Borrower and the Lender (as defined in the Waiver)), the Loan Agreement (as
defined below), and the other Documents (as defined in the Loan Agreement), are
expressly subordinated to and junior in all respects including, but not limited
to, in right of payment to all Indebtedness and Liabilities (both terms as
defined in the Loan Agreement), of the Borrower to the Lender under the Loan
Agreement, the 3 Existing Notes (as defined in the Loan Agreement) and all other
Documents, and constitute Subordinated Debt and Indebtedness under the Loan
Agreement. For purposes hereof, the term “Loan Agreement” means the Bridge
Financing Agreement made as of December 2, 2014 by and between the Borrower and
the Lender, as amended, supplement and/or otherwise changed, whether prior to
and/or following the date hereof including, but not limited to, pursuant to
Amendment No. 1 made as of May 15, 2015 and Amendment No. 2 made as of August
12, 2015.

 

[Signature Page Follows]

 



 25 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above. 

 



  INTERCLOUD SYSTEMS, INC.       By: /s/ Daniel Sullivan   Name: Daniel Sullivan
  Title: Chief Accounting Officer

  



 26 

 

 

EXHIBIT I InterCloud Systems, Inc.

 

INTERCLOUD SYSTEMS, INC.

CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by InterCloud Systems, Inc., a Delaware corporation (the “Company”).
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.0001 par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

Conversion Information

 

Date to Effect Conversion:

 

Outstanding Principal:

Outstanding Interest:

 
Principal Amount of Note to be Converted:

Interest Amount of Note to be Converted:

 

Conversion Price Calculations:

 

Total Shares of Common Stock to be Issued:

 

Outstanding Principal After Conversion:

Outstanding Interest After Conversion:

 

DWAC Instructions

 
Broker:

DTC#:    

Account:

Account Name:

 

Physical Delivery

 
Issue to:

Address:

 

Entity Name: _____________________

Signatory Name: _____________________

Title: _____________________

 

Signature:

 



 27 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated [   ], 201[   ] from
the Company and acknowledged and agreed to by [Transfer Agent]

 



  InterCloud Systems, Inc.         By:        Name:
Title:

 

 

 28



 

